Citation Nr: 1235932	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a compensable rating for a right knee disability, to include restoration of a 30 percent rating from May 13, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1984 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, inter alia, continued the 10 percent disability evaluation for the Veteran's left knee disability and reduced the disability evaluation for the Veteran's right knee disability from 30 percent (which had been in effect from March 1, 2004) to 0 percent effective May 13, 2008.  

In April 2009, the Veteran filed a notice of disagreement not only as to the ratings assigned to his left and right knee disabilities, but also as to a noncompensable rating assigned to his left ankle disability.  In June 2009, the RO issued a statement of the case (SOC) addressing the left and right knee disabilities and the left ankle disability.  In July 2009, the Veteran filed a substantive appeal only as to the disability ratings applicable to his left and right knees, and not as to the rating applicable to his left ankle.  Though a substantive appeal had not been filed as to this issue, the Veteran received a VA examination in August 2009 that included an examination of his left ankle, and in September 2009, the RO issued a supplemental SOC that addressed the rating applicable to the Veteran's left ankle, in addition to the ratings of his left and right knee disabilities.  

In some circumstances, even without a timely filed substantive appeal, it is possible for VA to waive objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, however, consistent with the July 2009 substantive appeal that listed only the disability ratings applicable to his left and right knee, the Veteran's representative listed only these issues in the September 2012 Appellant's Brief.  Therefore, notwithstanding the additional development that occurred with respect to the Veteran's left ankle following the July 2009 substantive appeal, the Veteran's representative demonstrated actual knowledge that this issue was not on appeal, and the issue of a compensable rating for a left ankle disability is accordingly not before the Board.  See 38 C.F.R. § 20.200 (2011) (stating that an appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record indicates that the Veteran's left knee condition is manifested by a range of motion limited by pain and weakness to no worse than 130 degrees of flexion and 0 degrees of extension, no x-ray evidence of arthritis, and no clinical evidence of slight instability.

2.  In an August 2008 rating decision, the RO reduced the rating for the Veteran's right knee disability from 30 percent to noncompensable effective May 13, 2008.

3.  The RO was not required to notify the Veteran of the rating reduction for his right knee disability in accordance with 38 C.F.R. § 3.105(e) because the action did not result in a reduction or discontinuance of compensation payments currently being made.  

4.  At the time of the reduction, the 30 percent rating for the Veteran's right knee disability had been in effect since March 1, 2004, which is fewer than five years.

5.  The decision reducing the evaluation for a right knee disability was based on medical treatment records and a VA examination report, which showed improvement of the disability such that that the Veteran did not meet the criteria for a 30 percent evaluation for that disorder.

6.  Throughout the claims period, the Veteran's right knee disability has been manifested by a range of motion limited by pain and weakness to no worse than 130 degrees of flexion and 0 degrees of extension, no x-ray evidence of arthritis, and no clinical evidence of slight instability.

7.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bilateral knee condition is inadequate.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent the Veteran's left knee disability have not been met, and a separate disability rating based on instability of the left knee is not warranted.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5257, 5260, 5261 (2011).

2.  The criteria for restoration of a 30 percent rating for the Veteran's service-connected right knee disability have not been met.  See 38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.114, Diagnostic Codes 5257, 5260, 5261 (2011).

3.  The criteria for a compensable rating for the Veteran's right knee disability have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5257, 5260, 5261 (2011).

4.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires that VA notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The April 2008 VCAA letter informed the Veteran of VA's duty to assist in the development of his claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from Federal agencies.  The April 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board must also consider whether the Veteran was denied due process in the August 2008 rating decision that decreased the disability rating for his right knee condition from 30 percent to 0 percent.  As a general rule, VA must abide by specific procedural protections that apply when a Veteran's rating is reduced.  See 38 C.F.R. § 3.105(e) (2011).  More specifically, before implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action, furnish detailed reasons for the action, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  These procedures do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In the instant case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  The rating action that implemented the rating reduction did not, however, change the Veteran's overall disability rating, which remained at 90 percent.  In other words, the Veteran now receives the same 90 percent combined evaluation that he relied on before the reduction.   The special procedural requirements normally associated with rating reductions are therefore not applicable.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

There is no indication that there exists any further evidence that could be obtained that would have an effect on the outcome of this case; therefore, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  In that connection, his service treatment records have been associated with the claims file.  In addition, all identified and available post-service treatment records have been secured, including VA examination reports and both VA and private treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA examinations in May 2008 and August 2009.  While the August 2009 examiner reviewed the Veteran's claims file, the May 2008 examiner did not.  The Board notes that an examination is not inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Furthermore, as this is a claim for an increased rating, the VA examination primarily concerned itself with the current state of the Veteran's knee disabilities, and the report reflects that the examiner was able to obtain an accurate history of the disability from the Veteran.  The reports of the VA examinations otherwise indicate that the examiners each reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not contested the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  See 38 C.F.R.      § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2009, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for January 8, 2010.  On January 5, 2010, the Veteran's representative indicated that the Veteran would be unable to attend his scheduled hearing.  A videoconference hearing was scheduled for March 12, 2010.  On February 18, 2010, the Veteran's representative indicated that the Veteran wished to cancel this hearing.  The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  Accordingly, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Increased Rating for the Left Knee

The Veteran's left knee disability is rated as 10 percent disabling under diagnostic code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic code 5260 applies to limitation of flexion of the knee.  As will be discussed in further detail below, this diagnostic code appropriately describes the symptomatology associated with the Veteran's left knee condition.

The Board has also considered other diagnostic codes.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  Furthermore, the diagnostic codes applicable to degenerative arthritis and those applicable to analogous conditions are inapplicable because the record contains no x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2011).

Turning to the facts in the instant case, the Veteran sought treatment for knee pain from a private clinician in March 2008.  The Veteran complained of swelling, greater in the left knee than the right knee, and the clinician observed mild swelling in the left knee.  The Veteran had a full range of motion in the left knee, with 5/5 strength.  The Veteran had slight peripatellar pain and pain with both patellar apprehension and grind, greater on the left than the right.  The Veteran's gait was normal.  Without radiographic testing, the clinician diagnosed the Veteran with patellofemoral syndrome with a possible underlying arthritic condition.  

In April 2008, a private physical therapist noted that the Veteran complained of popping, clicking, catching, and swelling in his knees, with the left worse than the right.  The Veteran complained of a pain intensity of 7 out of a possible 10.  The Veteran's range of motion was within normal limits.  

The Veteran received a follow-up appointment in April 2008, at which time the Veteran complained of continued knee pain.  The Veteran had a range of motion from 0 degrees to 135 degrees.  Radiographic testing indicated that the Veteran had patellofemoral compression of the left knee.  

The Veteran received a VA examination in May 2008.  The Veteran reported weakness, swelling, giving way, lack of endurance, fatigability, and pain.  The Veteran reported having impaired walking, endurance, running, bending, and kneeling.  The Veteran reported a constant, localized, aching, sharp, stiff pain, with an intensity of 10 out of a possible 10.  The Veteran did not complain of stiffness, heat, or redness.  The Veteran awoke from sleep two or three times nightly.  The Veteran could not wear a knee brace for long periods of time.  Upon physical examination, the Veteran's gait was within normal limits.  The left knee showed effusion and tenderness, but no edema, weakness, redness, heat, or guarding of movement.  There was no genu recurvatum or crepitus.  The Veteran had a range of motion to 140 degrees of flexion and 0 degrees of extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  May 2008 radiographic testing indicated that the Veteran had a small joint effusion on the left knee.  

In June 2008, a clinician observed that the Veteran had tenderness with palpation of the knee and painful movement of the knee.  The appearance of the knee was normal, and there was no muscle spasm or nodule.  

The Veteran received an additional VA examination in August 2009.  The Veteran stated that he experienced progressively worsening bilateral knee pain, with an intensity of 6 out of a possible 10.  During flares, the pain rose to an intensity of 8 out of a possible 10.  The pain in the knees was at its worst in the morning when getting out of bed, and the pain occasionally caused him to wake from sleep.  The Veteran complained of intermittent swelling two to three times weekly, greater on the left side than the right.  The Veteran wore metal braces for the knees three times a week for about two hours.  The braces relieved his pain "a little," and he could not wear them any longer because they irritated the back of his knees.  The Veteran stated that he could not run or play sports.  

Upon physical examination, the Veteran had a slight antalgic gait, and he used no assistive devices or orthotics.  The Veteran could flex his knees to 130 degrees, and he could extend to 0 degrees.  The Veteran complained of mild pain throughout his range of motion.  The examiner observed no swelling, inflammation, or tenderness in the knees.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  August 2009 x-ray testing was normal bilaterally.

Applying the law to the facts in the instant case, the Board will not disturb the Veteran's existing 10 percent disability evaluation based on limited flexion of the left knee.  The Board will explore whether a rating in excess of 10 percent is available for the Veteran's left knee.

With regard to a greater rating based on limitation of motion, the Board will first determine if a compensable rating is warranted for impairment of flexion.  The Veteran demonstrated his worst flexion in August 2009, at which time he had flexion bilaterally to 130 degrees, which itself is greater than the 60 degree flexion that would result in a noncompensable rating.  At no time during the course of the appeal has the Veteran's knee flexion warranted a compensable rating-that is, it has not been limited to 45 degrees or fewer.  Accordingly, as stated above, while the Board will not disturb the Veteran's existing 10 percent evaluation for limited flexion of the left knee, the evidence does not warrant an evaluation in excess of 10 percent for this knee at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

With regard to knee extension, the Veteran has had a full range of extension throughout the course of the appeal.  At no time during the course of the appeal has the Veteran's knee extension warranted a compensable rating-that is, it has not been limited to 10 degrees or greater.  As the preponderance of the evidence is against a findings of limited extension to 10 degrees or greater, the Board concludes that the Veteran's limitation of knee extension does not warrant a compensable evaluation for the left knee at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  While VA examiners have noted the Veteran's complaints of pain, weakness, lack of endurance, and fatigability, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  Indeed, the Veteran's existing 10 percent evaluation for his left knee is based on functional loss, rather than strictly upon the results of range of motion testing.  While the Board accepts the contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's knees, but this pain does not result in the functional equivalent of flexion to 45 degrees or less or extension to 10 degrees or more as contemplated by a compensable ratings.  Further, the rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability was more or less than the 10 percent rating for the Veteran's left knee.  His symptoms have been consistently manifested by noncompensable limitation of motion.  He is accordingly not entitled to receive a "staged" rating based on limited motion.

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2011).  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  

Turning to the facts in the instant case, in March 2008, a private clinician noted that the Veteran complained of locking, popping, and catching in the left knee.  McMurray's test was "equivocal" on the left knee.  The Veteran had a negative Lachman's test, no ligamentous instability, and no valgus/varus stress.  In April 2008, the private clinician noted that the Veteran had no instability in his knees.  Also in April 2008, a private physical therapist noted that the Veteran's patellar glides were slightly hypermobile in all planes bilaterally.  The Veteran had a positive McMurray's test on the left for meniscus dysfunction, with pain, popping, and clicking. 

In May 2008, the Veteran reported experiencing locking in his left knee, but he denied experiencing dislocations.  The examiner observed no subluxation or locking pain.  Bilaterally the anterior and posterior cruciate ligament stability test, the medial and lateral collateral ligament stability test, and the medial and lateral meniscus test were all within normal limits.  In June 2008, a clinician indicated that the Veteran had no instability of the knee.

In August 2009, the Veteran stated that his knees popped and locked frequently, with locking occurring up to three to four times a week, usually after sitting.  The Veteran's knees never gave way, and he did not complain of falling.  There was no laxity of the cruciate or collateral ligaments, and the Veteran's knees were "quite stable."  The patella apprehension test bilaterally was slightly positive, and the examiner noted some crepitus of the patellae bilaterally.  

Applying the law to the facts in the instant case, the Board finds that the evidence does not support the award of a separate rating for instability.  No VA examiner has characterized the Veteran's knee as unstable, even to a mild degree.  While the Board notes that the record contains an April 2008 notation of slight hypermobility of the patella and an August 2009 notation that seems to state the same, neither clinician otherwise suggested that these results rendered the Veteran's knees unstable.  Indeed, the August 2009 examiner characterized the Veteran's knees as "quite stable."  While examiners have acknowledged the Veteran's contentions of instability, clinical instability tests throughout the appeal period have yielded consistently normal results.  The Board acknowledges the Veteran's contentions regarding the severity of his condition.  Given the consistent lack of clinical findings of instability, however, the Board places greater probative weight on the medical evidence of record than on the Veteran's subjective accounts of instability.  Accordingly, the Board finds that a separate rating based on knee instability is not warranted at any time throughout the period on appeal.

Increased Rating for the Right Knee

A March 2004 rating decision granted service connection for the Veteran's right knee disability with an initial noncompensable evaluation effective March 1, 2004.  A June 2004 rating decision granted the Veteran an initial evaluation of 30 percent effective March 1, 2004.  The August 2008 rating decision on appeal decreased the rating from 30 percent to noncompensable effective May 13, 2008.  The Veteran is challenging the reduction of the rating for a right knee disability from 30 percent to noncompensable.  

The Board must first determine whether the reduction of the Veteran's evaluation from 30 percent to noncompensable was proper.  A veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Additionally, in certain rating reduction cases, the recipients of VA benefits are to be afforded greater protections.  See 38 C.F.R. § 3.344(a)(b) (2011).  These additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344(c) (2011).  

In this case, the 30 percent rating for the Veteran's right knee disability was in effect from March 1, 2004 until May 13, 2008, which is fewer than five years.  The additional protections applicable to long-standing ratings are therefore not applicable.  See 38 C.F.R. § 3.344(c) (2011).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that apply to all rating reductions, including those that have been in effect for fewer than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. Id. at 420.  Similarly, 38 C.F.R. § 4.2 establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-21; see also 38 C.F.R.   §§ 4.2, 4.10 (2011).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421.

The Veteran's right knee condition is rated under diagnostic code 5299-5261.  As noted, above, diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic code 5261 applies to limitation of extension of the knee.  As noted above, the Veteran was granted a 30 percent rating for his right knee disability in a June 2004 rating decision, which was based upon the results of a May 2004 VA examination that indicated that the Veteran lacked 20 degrees of full extension.  

Turning now to the evidence of record at the time of the August 2008 rating decision that reduced the Veteran's evaluation, the Veteran sought treatment for knee pain from a private clinician in March 2008.  The Veteran complained of swelling, less in the right knee than in the left; the clinician observed no swelling in the Veteran's right knee.  The Veteran had a full range of motion in the right knee, with 5/5 strength.  The Veteran had slight peripatellar pain and pain with both patellar apprehension and grind, less on the right than on the left.  The Veteran's gait was normal.  Without radiographic testing, the clinician diagnosed the Veteran with patellofemoral syndrome with a possible underlying arthritic condition.  The Veteran received a follow-up appointment in April 2008, at which time the Veteran complained of continued knee pain.  The Veteran had a range of motion from 0 degrees to 135 degrees.  Radiographic testing indicated that the Veteran had patellofemoral compression of the left knee; no condition was noted as to the Veteran's right knee.  

In April 2008, a private physical therapist noted that the Veteran complained of popping, clicking, catching, and swelling in his knees, less on the right side than on the left.  The Veteran complained of a 5/10 intensity in his right knee.  The Veteran's range of motion was within normal limits.  

The Veteran received a VA examination in May 2008, primarily focused on the Veteran's left knee.  Upon physical examination, the Veteran's gait was within normal limits.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no genu recurvatum or crepitus.  The Veteran had a range of motion to 140 degrees of flexion and zero degrees of extension.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In June 2008, a clinician observed that the Veteran had tenderness with palpation of the knee and painful movement of the knee.  The appearance of the knee was normal, and there was no muscle spasm or nodule.  

With regard to instability, in March 2008, McMurray's test was negative on the right knee.  The Veteran had a negative Lachman's test, no ligamentous instability, and no valgus/varus stress.  In April 2008, the private clinician noted that the Veteran had no instability in his knees.  Also in April 2008, a private physical therapist noted that the Veteran's patellar glides were slightly hypermobile in all planes bilaterally.  In May 2008, the examiner observed no subluxation or locking pain.  Bilaterally the anterior and posterior cruciate ligament stability test, the medial and lateral collateral ligament stability test, and the medial and lateral meniscus test were all within normal limits.  In June 2008, a clinician indicated that the Veteran had no instability of the knee.

The Board finds that the May 2008 VA examination was just as thorough as the May 2004 VA examination, both of which were conducted by physicians.  The Board finds no basis to find that the May 2008 VA examination was inadequate. With that said, the Board acknowledges that while the May 2004 examiner reviewed the claims file, it is not apparent that the May 2008 examiner reviewed the Veteran's claims file prior to performing the examination.  Regardless, the Board does not find that review of the claims file is necessary in all claims, particularly claims for increase where the important issue is severity of current symptoms.  Furthermore, the Veteran's right knee disability is not a unique disability with unique symptoms, where a medical professional would require special knowledge of the disability in order report the current symptoms the patient was experiencing.

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the post-reduction evidence of record, which consists primarily of an August 2009 VA examination report, is consistent with the evidence of record that formed the basis for the August 2008 rating reduction. 

At this examination, the Veteran stated that he experienced progressively worsening bilateral knee pain, with an intensity of 6 out of a possible 10.  During flares, the pain rose to an intensity of 8 out of a possible 10.  The pain was at its worst in the morning when getting out of bed, and the pain occasionally caused him to wake from sleep.  The Veteran complained of intermittent swelling two to three times weekly, greater on the left side than the right.  The Veteran wore metal braces for the knees three times a week for about two hours.  The braces relieved his pain "a little," and he could not wear them any longer because they irritated the back of his knees.  The Veteran stated that he could not run or play sports.  

Upon physical examination, the Veteran had a slight antalgic gait, and he used no assistive devices or orthotics.  The Veteran could flex his knees to 130 degrees, and he could extend them to zero degrees.  The Veteran complained of mild pain throughout his range of motion.  The examiner observed no swelling, inflammation, or tenderness in the knees.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  August 2009 x-ray testing was normal bilaterally.

In August 2009, the Veteran stated that his knees popped and locked frequently, with locking occurring up to three to four times a week, usually after sitting.  The Veteran's knees never gave way, and he did not complain of falling.  There was no laxity of the cruciate or collateral ligaments, and the Veteran's knees were "quite stable."  The patella apprehension test bilaterally was slightly positive, and the examiner noted some crepitus of the patellae bilaterally.  

Based on the foregoing, the Board finds that the evidence does indeed show that the Veteran's right knee disability underwent an improvement and no longer met the criteria for a 30 percent rating at the time of the rating reduction, as the Veteran had consistently full extension, flexion limited at worst to 130 degrees, and no clinical evidence of instability.  As explained below, these findings are consistent with a noncompensable disability evaluation.  Thus, the evidence received after the reduction in rating is consistent with a finding of improvement.  The preponderance of the evidence is against the Veteran's claim that he should not have been reduced.  Entitlement to restoration of the 30 percent evaluation for a right knee disability is denied.

As to entitlement to a compensable evaluation, the Board finds that the preponderance of the evidence is against entitlement to such an evaluation for the Veteran's right knee condition at any time during the appeal.  Even when consideration the Veteran's reports of pain and functional limitation, he has never shown flexion limited to 45 degrees or fewer, extension limited to 10 degrees or greater, or demonstrated clinical evidence of instability.

The Board has also considered application of alternative diagnostic codes.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do not apply.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2011).  Furthermore, the diagnostic codes applicable to degenerative arthritis and analogous conditions are inapplicable because the record contains no x-ray evidence of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024 (2011).

Accordingly, the Board concludes that the reduction of the rating for a right knee disability from 30 percent to noncompensable, effective May 13, 2008, was proper.  See 38 C.F.R. § 3.344(c) (2011).  The Board also concludes that a compensable rating at any time during the appeals period is not available.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Furthermore, the Board has considered the possibility of staged ratings.  See Fenderson, Hart.  However, as the Board concludes that staged ratings are not applicable because the severity of the Veteran's condition has been consistent throughout the appeal period.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's knee conditions based on both arthritis and instability, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran was employed in April 2008 in human resources, and his job duties included sitting/desk work, walking, snow shoveling, and some maintenance.  At the time of his August 2009 examination, the Veteran was employed in a sedentary, administrative job.  He had never missed work as a result of his knee pain.  No other clinician has suggested that the Veteran's knee condition renders him unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 10 percent for a left knee disability is denied.

A restoration of a 30 percent rating for a right knee disability from May 13, 2008 is denied.

A compensable rating for a right knee disability is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


